Opinion by
Simpson, C.:
This was an appeal in condemnation proceedings for the right-of-way for a railroad, taken to the district court of Cowley county, with the venue changed to Butler county. The railroad company brings the case here for review. The defendant in error recovered for land taken, for depreciation in value of the balance of the farm, and for the destruction of a bridge. The special findings of the jury itemize the elements of damages and award him $242 for land taken, $400 for depreciation of the balance, $258 as -damages for the destruction of the bridge. These sums aggregate $900, and, with interest, constitute the amount of the verdict and judgment. Two complaints are made and discussed in the brief of counsel for plaintiff in error that deserve notice. The first is, that the trial court erred in its instructions to the jury as to the damages that the landowner was entitled to recover. The burden of this complaint is that the jury were instructed that the defendant below had the right to recover for the consequential lessening in value of the remaining portion of his farm, irrespective of any benefit which may be derived from the construction of the railroad *440through the land. This contention is effectually disposed of by the case of L. & W. Rld. Co. v. Ross, 40 Kas. 598, and the cases cited and followed.
It is said that the verdict of the jury is excessive. It was for $900 and interest. Every item of damage was supported by some evidence, and there is nothing in the record from which one could fairly suspect, much less adjudge, that the verdict was excessive.
Again, it is claimed that certain special findings are evasive. It can be said that the jury might, by making a nice calculation, have answered more definitely several of the special interrogatories, and yet no effort was made by the railroad company to have them do so. The trial court was not asked to send them back, or no objection was made to the reception of the special verdict.
We think that substantial justice has been done, and recommend an affirmance of the judgment.
By the Court: It is so ordered.
All the Justices concurring.